Dismissed and Memorandum Opinion filed January 6, 2005








Dismissed and Memorandum Opinion filed January 6,
2005.
 
In The
Fourteenth Court of Appeals
 
____________
 
NO. 14-04-00929-CV
____________
 
LARRY ALEXANDER, ET AL.,
Appellants
 
V.
 
HORIZON CAPITAL BANK,
Appellee
 

 
On Appeal from the 295th District
Court
Harris County, Texas
Trial Court Cause No.
04-24406
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed August 12,
2004.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellants did not make arrangements
to pay for the record.  
On October 14, 2004, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellants paid or made arrangements to pay for
the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellants filed a response, requesting an extension of time;
however, appellant did not provide proof of payment and the record was not
filed within the time requested. 
Appellants have filed no further responses to this court=s notice.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 6, 2005.
Panel consists of Justices
Anderson, Hudson, and Frost.